--------------------------------------------------------------------------------

Exhibit 10.1


FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER



THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated
as of November 23, 2009 is by and among BENIHANA INC., a Delaware corporation
(the “Borrower”), the Domestic Subsidiaries of the Borrower party hereto
(collectively, the “Guarantors”), the banks and certain financial institutions
party hereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement, as amended hereby.
 
W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are parties to
that certain Credit Agreement dated as of March 15, 2007 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);


WHEREAS, the Credit Parties have delivered the Officer’s Certificate for the
fiscal quarter ended October 11, 2009 demonstrating that the Credit Parties are
not in compliance with the Leverage Ratio financial covenant set forth in
Section 7.11(b) of the Credit Agreement (the “Acknowledged Event of Default”);


WHEREAS, the Credit Parties have requested the Required Lenders (a) waive the
Acknowledged Event of Default and (b) amend certain provisions of the Credit
Agreement;


WHEREAS, the Required Lenders are willing to (a) waive the Acknowledged Event of
Default and (b) make such amendments to the Credit Agreement, in each case, in
accordance with and subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
WAIVER


1.1           Waiver of Acknowledged Event of Default.  Notwithstanding the
provisions of the Credit Agreement to the contrary, the Required Lenders hereby
waive, on a one-time basis, the Acknowledged Event of Default.


1.2           Effectiveness of Waiver.  This waiver shall be effective only to
the extent specifically set forth herein and shall not (a) be construed as a
waiver of any breach or default other than as specifically waived herein nor as
a waiver of any breach or default of which the Lenders have not been informed by
the Borrower, (b) affect the right of the Lenders to demand compliance by the
Borrower with all terms and conditions of the Credit Agreement, except as
specifically modified or waived by this Amendment, (c) be deemed a waiver of any
transaction or future action on the part of the Borrower requiring the Lenders’
or the Required Lenders’ consent or approval under the Credit Agreement, or
(d) except as waived hereby, be deemed or construed to be a waiver or release
of, or a limitation upon, the Agent’s or the Lenders’ exercise of any rights or
remedies under the Credit Agreement or any other Credit Document, whether
arising as a consequence of any Event of Default (other than the Acknowledged
Event of Default) which may now exist or otherwise, all such rights and remedies
hereby being expressly reserved.


 
 

--------------------------------------------------------------------------------

 


ARTICLE II
AMENDMENTS


2.1           New Definitions.  The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Subsidiaries (excluding any Equity Issuance or any Indebtedness of
any Credit Party and its Subsidiaries permitted to be incurred pursuant to
Sections 8.1(a)-(e), (g)-(h) hereof).


“Equity Issuance” shall mean any issuance by any Credit Party or any Subsidiary
to any Person which is not a Credit Party or a Subsidiary of (a) shares or
interests of its Capital Stock, (b) its Capital Stock pursuant to the exercise
of options or warrants or similar rights, (c) any shares or interests of its
Capital Stock pursuant to the conversion of any debt securities to equity or
(d) warrants or options or similar rights that are exercisable or convertible
into shares or interests of its Capital Stock.  The term “Equity Issuance” shall
not include (i) any Asset Disposition, (ii) any Debt Issuance or (iii) any
issuance of Capital Stock pursuant to (A) the Borrower’s 2007 Equity Incentive
Plan or any other equity incentive plan or equity awards or arrangements or (B)
a stockholder rights plan (i.e. “poison pill” plan), in an aggregate amount not
to exceed $1,000,000 during the term of this Agreement.


“Flood Hazard Property” shall mean any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.


“Fourth Amendment Effective Date” shall mean November 23, 2009.


“Haru Litigation” shall mean that certain litigation against certain Credit
Parties brought by the former minority stockholders of Haru Holding Corp.
relating to a one-time put option to sell such former minority stockholders’
shares of Haru Holding Corp.
 
 
2

--------------------------------------------------------------------------------

 
 
“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Credit Party in favor of the Agent, for the benefit of the
Lenders, as the same may be amended, modified, extended, restated, replaced, or
supplemented from time to time.


“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) selected by the Borrower and reasonably satisfactory to the
Agent in an amount reasonably satisfactory to the Agent, in form and substance
reasonably satisfactory to the Agent.


“Mortgaged Property” shall mean any owned real property of a Credit Party listed
on Schedule 6.28 and any other owned property of a Credit Party that is
encumbered by a Mortgage Instrument in favor of the Agent in accordance with the
terms of this Agreement.


“Title Insurance Company” shall have the meaning set forth in the definition of
“Mortgage Policy”.


2.2           Amendment to Definition of Applicable Margin.  The definition of
the term “Applicable Margin” in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Applicable Margin” means, for purposes of calculating the applicable interest
rate for any day for any Revolving Loan, the applicable rate of the Commitment
Fee for any day for purposes of Section 3.5(a) and the applicable rate of the
Standby Letter of Credit Fee for any day for purposes of Section 3.5(b)(i), the
appropriate Applicable Margin set forth below:


Applicable
Margin for
Eurodollar
Loans
Applicable
Margin for
Base Rate
Loans
Revolver
Commitment
Fee
Standby Letter of
Credit Fee
4.75%
3.75%
0.25%
4.75%



2.3           Amendment to Definition of Collateral Documents.  The definition
of the term “Collateral Documents” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, any Mortgage Instruments and such other documents executed
and delivered in connection with the attachment and perfection of the Agent’s
security interests and liens arising thereunder, including without limitation,
UCC financing statements and patent, trademark and copyright filings.
 
 
3

--------------------------------------------------------------------------------

 
 
2.4           Amendment to Definition of Consolidated EBIT.  The definition of
the term “Consolidated EBIT” in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Consolidated EBIT” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Accrued Interest Expense for such period, (ii) Consolidated Taxes, (iii)
non-cash stock-based compensation, all as determined in accordance with GAAP,
(iv) non-recurring charges paid or payable as a result of adjudication of the
Haru Litigation, in each case as determined in accordance with GAAP and (v)
one-time fees, costs and expenses associated with the pledge of the Mortgaged
Properties in an aggregate amount not to exceed $500,000.


2.5           Amendment to Definition of Eurodollar Market Index Rate.  The
definition of the term “Eurodollar Market Index Rate” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Eurodollar Market Index Rate” means, for any day, the rate for one month U.S.
dollar deposits, as reported on Telerate page 3750 as of 11:00 a.m., London
time, on such day, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by the Agent from another recognized source or interbank quotation).
Notwithstanding the foregoing, for purposes of this Agreement, the Eurodollar
Market Index Rate shall in no event be less than 1.00% at any time.


2.6           Amendment to Definition of Eurodollar Rate.  The definition of the
term “Eurodollar Rate” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


 “Eurodollar Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Agent to be equal to the quotient obtained by
dividing (a) the London Interbank Offered Rate for such Eurodollar Loan for such
Interest Period by (b) 1 minus the Eurodollar Reserve Requirement for such
Eurodollar Loan for such Interest Period.  Notwithstanding the foregoing, for
purposes of this Agreement, the Eurodollar Rate shall in no event be less than
1.00% at any time.


2.7           Amendment to Definition of Net Cash Proceeds.  The definition of
the term “Net Cash Proceeds” in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Net Cash Proceeds” means the aggregate cash proceeds received by the
Consolidated Parties in respect of any Asset Disposition, Equity Issuance or
Debt Issuance, net of (a) direct costs (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received by the Consolidated Parties
in any Asset Disposition, Equity Issuance or Debt Issuance and (c) in the case
of an Asset Disposition only, any amounts payable in respect of Indebtedness
which is secured by, or otherwise related to, any Property which is the subject
thereof to the extent such Indebtedness and any payments in respect thereof are
paid with a portion of the proceeds therefrom.
 
 
4

--------------------------------------------------------------------------------

 
 
2.8           Amendment to Definition of Revolving Committed Amount.  The
definition of the term “Revolving Committed Amount” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:


“Revolving Committed Amount” shall mean (a) from the Fourth Amendment Effective
Date through July 17, 2010, $40,500,000, (b) from July 18, 2010 through January
1, 2011, $37,500,000 and (c) from January 2, 2011 and thereafter, $32,500,000.


2.9           Amendment to Section 2.4.  Section 2.4 of the Credit Agreement is
hereby deleted in its entirety.


2.10         Amendment to Section 3.3(b).  Section 3.3(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(b)           Mandatory Prepayments.


(i)           Revolving Committed Amount.  If at any time, the sum of the
aggregate principal amount of outstanding Revolving Loans plus LOC Obligations
outstanding shall exceed the Revolving Committed Amount, the Borrower
immediately shall prepay the applicable Revolving Loans or (after all Revolving
Loans have been repaid) cash collateralize the LOC Obligations, in an amount
sufficient to eliminate such excess.


(ii)           Asset Dispositions.  Immediately upon the occurrence of any Asset
Disposition other than an Excluded Asset Disposition, the Borrower shall prepay
the Loans in an aggregate amount equal to the Net Cash Proceeds of the related
Asset Disposition (such prepayment to be applied as set forth in clause (v)
below); provided, however, that no mandatory prepayment hereunder shall be
required with respect to Net Cash Proceeds received from non-real estate Asset
Dispositions if, (A) in any two year period the total aggregate amount of Net
Cash Proceeds received from Asset Dispositions does not exceed $10,000,000; it
being expressly agreed that any mandatory prepayment that is required after
giving effect to the terms of this subclause (A) shall equal the amount by which
such Net Cash Proceeds exceeds $10,000,000 for such two year period, or (B) the
Borrower delivers to the Agent a certificate stating that the Credit Parties
intend to use such Net Cash Proceeds to acquire like assets useful to the
business of the Credit Parties within 730 days of the receipt of such Net Cash
Proceeds, it being expressly agreed that Net Cash Proceeds not so reinvested and
in excess of the available basket set forth in subclause (A) hereof shall be
applied to prepay the Loans and/or cash collateralize the LOC Obligations
immediately thereafter (such prepayment to be applied as set forth in clause (v)
below).


(iii)          Debt Issuances.  Immediately upon receipt by any Credit Party or
any of its Subsidiaries of proceeds from any Debt Issuance, the Borrower shall
prepay the Loans and/or cash collateralize the LOC Obligations in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds of such Debt
Issuance (such prepayment to be applied as set forth in clause (v) below).
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)          Issuances of Equity.  Immediately upon receipt by any Credit Party
or any of its Subsidiaries of proceeds from any Equity Issuance, the Borrower
shall prepay the Loans and/or cash collateralize the LOC Obligations in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds of
such Equity Issuance (such prepayment to be applied as set forth in clause (v)
below).


 (v)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 3.3(b) shall be applied as follows: (A) with
respect to all amounts prepaid pursuant to Section 3.3(b)(i), to Revolving Loans
and (after all Revolving Loans have been repaid) to a cash collateral account in
respect of LOC Obligations; (B) with respect to all amounts prepaid pursuant to
Section 3.3(b)(ii)-(iii), to the Revolving Loans and (after all Revolving Loans
have been repaid) to a cash collateral account in respect of LOC Obligations
(with a corresponding reduction in the Revolving Committed Amount in an amount
equal to all amounts applied pursuant to this clause (B)) and (C) with respect
to all amounts prepaid pursuant to Section 3.3(b)(iv), to the Revolving Loans
and (after all Revolving Loans have been repaid) to a cash collateral account in
respect of LOC Obligations (with a corresponding reduction in the Revolving
Committed Amount in an amount equal to 25% of the amount applied pursuant to
this clause (C)).  Within the parameters of the applications set forth above,
prepayments shall be applied first to Eurodollar Market Index Rate Loans, second
to Base Rate Loans and then to Eurodollar Loans in direct order of Interest
Period maturities.  All prepayments under this Section 3.3(b) shall be subject
to Section 3.12.


2.11           Amendment to Section 6.  Section 6 of the Credit Agreement is
hereby amended by adding the following Sections to the end of Section 6 to read
as follows:


6.28         Owned Properties.


Set forth on Schedule 6.28, as of the Fourth Amendment Effective, is a list of
all owned real properties of the Credit Parties.


6.29         Regulation H.


No Mortgaged Property is a Flood Hazard Property unless the Agent shall have
received the following: (a) the applicable Credit Party’s written acknowledgment
of receipt of written notification from the Agent (i) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (ii) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (b) copies of insurance policies or
certificates of insurance of the applicable Credit Party evidencing flood
insurance reasonably satisfactory to the Agent and naming the Agent as loss
payee on behalf of the Lenders.
 
 
6

--------------------------------------------------------------------------------

 
 
2.12         Amendment to Section 7.1.  Section 7.1 of the Credit Agreement is
hereby amended by (1) amending and restating clause (g) and (2) adding the
following clauses (m) and (n) to the end of such Section, in each case to read
as follows:


(g)           Monthly Financial Statements.  As soon as available, and in any
event within thirty (30) days after the close of each fiscal month of the
Consolidated Parties, a consolidated balance sheet and income statement of the
Consolidated Parties, as of the end of such fiscal month, together with related
consolidated statements of operations and retained earnings and of cash flows
for such fiscal month in each case setting forth in comparative form
consolidated figures for the corresponding period of the preceding fiscal year,
all such financial information described above to be in reasonable form and
detail and reasonably acceptable to the Agent, and accompanied by a certificate
of a Responsible Officer to the effect that such monthly financial statements
fairly present in all material respects the financial condition of the
Consolidated Parties and have been prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end audit adjustments.


(m)           Management Narratives.  Management narratives, discussion and
analysis along with each of the applicable financial statements provided in
connection with Sections 7.1(a), 7.1(b) and 7.1(g) above.


(n)           Calculations.  At the time of delivery of the financial statements
provided for in Section 7.1(a) above, a certificate of a Responsible Officer
detailing the amount of Asset Dispositions, Debt Issuances and Equity
Issuances that were made during the prior fiscal year.


2.13         Amendment to Section 7.11.  Section 7.11(a) and Section 7.11(b) of
the Credit Agreement are hereby amended and restated in their entirety to read
as follows:


(a)           Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as
of the last day of each fiscal quarter of the Consolidated Parties for each date
of determination occurring during each of the periods listed below, shall be
greater than or equal to the following:


Period
     Ratio
Fourth Amendment Effective Date through and including the Borrower’s 2011 first
fiscal quarter end
1.10 to 1.0
The Borrower’s 2011 second fiscal quarter end and thereafter
1.35 to 1.0

 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Leverage Ratio.  The Leverage Ratio, as of the last day of each
fiscal quarter of the Consolidated Parties for each date of determination
occurring during each of the periods listed below, shall be less than or equal
to the following:


Period
Ratio
Fourth Amendment Effective Date through and including the Borrower’s 2011 first
fiscal quarter end
5.00 to 1.0
The Borrower’s 2011 second fiscal quarter end through and including the
Borrower’s 2011 third fiscal quarter end
4.50 to 1.0
The Borrower’s 2011 fourth fiscal quarter end and thereafter
4.00 to 1.0



2.14         Amendment to Section 7.13.  Section 7.13 of the Credit Agreement is
hereby amended by adding the following paragraph to the end of such Section to
read as follows:


To the extent otherwise permitted hereunder, if any Credit Party acquires a fee
ownership interest in any real property (“Real Estate”) after the Closing Date,
it shall provide to the Agent promptly (i) such security documentation as the
Agent may request to cause such Real Estate to be subject at all times to a
first priority, perfected Lien (subject in each case to Permitted Liens) in
favor of the Agent and (ii) such other documentation as the Agent may reasonably
request in connection with the foregoing, including, without limitation, title
insurance policies, surveys, appraisals, environmental reports and opinions of
counsel, all in form and substance reasonably satisfactory to the Agent.


2.15         Amendment to Section 7.15.  Section 7.15 of the Credit Agreement is
hereby amended by adding a new clause (e) to the end of such Section to read as
follows:


(e)           Real Property Collateral.  By January 31, 2010 (or such extended
period of time as agreed to by the Agent), the Agent shall have received, in
form and substance satisfactory to the Agent:


(i)           evidence as to (1) whether any Mortgaged Property is a Flood
Hazard Property and (2) if any Mortgaged Property is a Flood Hazard Property,
(x) whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program, (y) the applicable Credit
Party’s written acknowledgment of receipt of written notification from the Agent
(I) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(II) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (z) copies
of insurance policies or certificates of insurance of the Credit Parties and
their Subsidiaries evidencing flood insurance reasonably satisfactory to the
Agent and naming the Agent as loss payee on behalf of the Lenders; and
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           fully executed and notarized Mortgage Instruments encumbering the
Mortgaged Properties as to properties owned by the Credit Parties.


(iii)         a title report in respect of each of the Mortgaged Properties;


(iv)          with respect to each Mortgaged Property, a Mortgage Policy
assuring the Agent that the Mortgage Instrument with respect to such Mortgaged
Property creates a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Liens, which Mortgage Policy shall be in form and substance reasonably
satisfactory to the Agent and shall provide for affirmative insurance and such
reinsurance as the Agent may reasonably request, all of the foregoing in form
and substance reasonably satisfactory to the Agent;


(v)           maps or plats of an as-built survey of the sites of the Mortgaged
Properties certified to the Agent and the Title Insurance Company in a manner
reasonably satisfactory to them, dated a date satisfactory to each of the Agent
and the Title Insurance Company by an independent professional licensed land
surveyor reasonably satisfactory to each of the Agent and the Title Insurance
Company, which maps or plats and the surveys on which they are based shall be
sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the American Congress on Surveying and
Mapping in 2005, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following:  (1)
 the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (2) the lines of
streets abutting the sites and width thereof; (3) all access and other easements
appurtenant to the sites necessary to use the sites; (4) all roadways, paths,
driveways, easements, encroachments and overhanging projections and similar
encumbrances affecting the site, whether recorded, apparent from a physical
inspection of the sites or otherwise known to the surveyor; (5) any
encroachments on any adjoining property by the building structures and
improvements on the sites; and (6) if the site is described as being on a filed
map, a legend relating the survey to said map;


(vi)          third-party environmental reviews, to be obtained by the Agent, of
all owned Mortgaged Properties, including but not limited to Phase I
environmental assessments, together with (if generally available) reliance
letters in favor of the Lenders;
 
 
9

--------------------------------------------------------------------------------

 
 
(vii)         to the extent requested by the Agent, opinions of counsel to the
Credit Parties for each jurisdiction in which the Mortgaged Properties are
located;


(viii)        to the extent available, zoning letters from each municipality or
other Governmental Authority for each jurisdiction in which the Mortgaged
Properties are located; and


(ix)          an appraisal, obtained by the Agent, of each owned Mortgaged
Property.


2.16         Amendment to Section 8.9.  Section 8.9 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


The Credit Parties will not permit any Consolidated Party to change its fiscal
year or amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational document) or bylaws (or other similar
document) without the prior written consent of the Required Lenders; provided,
however, that Borrower may so amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational document) to
change the amount of shares of Capital Stock authorized for issuance thereunder
and to effect any other amendment, modification or change thereto which does not
have an adverse effect on the Lenders.


2.17         Amendment to Section 9.1(c)(i).  Section 9.1(c)(i) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(i)           default in the performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.9, 7.11, 7.12, 7.13, 7.15 or 8.1 through
8.13, inclusive;
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1           Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Agent):


(a)           Executed Amendment.  The Agent shall have received a copy of this
Amendment duly executed by (i) each of the Credit Parties, (ii) the Agent and
(iii) the Required Lenders.


(b)           Default.  No Default or Event of Default shall exist.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Amendment Fee.  The Agent shall have received from the Borrower
for the account of the Lenders an amendment fee in the amount of $150,000.


(d)           Fees and Expenses.  The Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.



ARTICLE IV
MISCELLANEOUS


4.1           Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended previously and as amended by this
Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.  This Amendment shall be effective only to
the extent specifically set forth herein and shall not, except as specifically
consented to or waived by this Amendment, (a) be construed as a waiver of any
breach or default whether or not the Lenders have been informed thereof, (b)
affect the right of the Lenders to demand compliance by the Credit Parties with
all terms and conditions of the Credit Agreement, (c) be deemed a waiver of any
transaction or future action on the part of the Credit Parties requiring the
Lenders’ or the Required Lenders’ consent or approval under the Credit
Agreement, or (d) be deemed or construed to be a waiver or release of, or a
limitation upon, the Agent’s or the Lenders’ exercise of any rights or remedies
under the Credit Agreement or any other Credit Document, whether arising as a
consequence of any Default or Event of Default which may now exist or otherwise,
all such rights and remedies hereby being expressly reserved.


4.2           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           The representations and warranties set forth in Section 6 of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).


(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.


(f)           The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.


(g)           The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


4.3           Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.


4.4           Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.


4.5           Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.


4.6           Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Agent, as is necessary to carry out the
intent of this Amendment.


4.7           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.


4.8           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.


4.9           No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under this Credit Agreement on or prior to the date hereof.
 
 
12

--------------------------------------------------------------------------------

 
 
4.10         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA.


4.11         Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


4.12         General Release.  In consideration of the Agent, on behalf of the
Lenders, entering into this Amendment, each Credit Party hereby releases the
Agent, the Lenders, and the Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Agreement on or prior to the date hereof.


4.13         Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 11.10, 11.16 and 11.18 of the Credit Agreement
are hereby incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
13

--------------------------------------------------------------------------------

 
BENIHANA INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER

 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:
BENIHANA INC.,     a Delaware corporation            
By:
/s/ Juan C. Garcia       Juan C. Garcia       President  
GUARANTORS:
       
1501 BROADWAY RESTAURANT CORP.,
   
a New York corporation
   
BENIHANA BETHESDA CORP.,
   
a New York corporation
   
BENIHANA BRICKELL STATION CORP.,
   
a Delaware corporation
   
BENIHANA BROOMFIELD CORP.,
   
a Delaware corporation
   
BENIHANA CARLSBAD CORP.,
   
a Delaware corporation
   
BENIHANA CHANDLER CORP.,
   
a Delaware corporation
   
BENIHANA CHICAGO CORP.,
   
a Delaware corporation
   
BENIHANA ENCINO CORP.,
   
a California corporation
   
BENIHANA INTERNATIONAL, INC.,
   
a Delaware corporation
   
BENIHANA LINCOLN ROAD CORP.,
   
a Florida corporation
   
BENIHANA LOMBARD CORP.,
   
an Illinois corporation
   
BENIHANA MARINA CORP.,
   
a California corporation
   
BENIHANA MONTEREY CORPORATION,
   
a Delaware corporation
   
BENIHANA NATIONAL CORP.,
   
a Delaware corporation
   
BENIHANA NATIONAL OF FLORIDA CORP.,
   
a Delaware corporation
   
BENIHANA NEW YORK CORP.,
   
a Delaware corporation
   
BENIHANA ONTARIO CORP.,
   
a Delaware corporation
   
BENIHANA ORLANDO CORP.,
   
a Delaware corporation
 





[signature pages continue]
 
 

--------------------------------------------------------------------------------

 
BENIHANA INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 
 

 
BENIHANA PLYMOUTH MEETING CORP.,
   
a Delaware corporation
   
BENIHANA OF PUENTE HILLS CORP.,
   
a Delaware corporation
   
BENIHANA SCHAUMBURG CORP.,
   
a Delaware corporation
   
BENIHANA SUNRISE CORPORATION,
   
a Delaware corporation
   
BENIHANA TUCSON CORP.,
   
a Delaware corporation
   
BENIHANA WESTBURY CORP.,
   
a Delaware corporation
   
BENIHANA WESTWOOD CORP.,
   
a Delaware corporation
   
BENIHANA WHEELING CORP.,
   
a Delaware corporation
   
BIG SPLASH KENDALL CORP.,
   
a Delaware corporation
   
HARU AMSTERDAM AVENUE CORP.,
   
a New York corporation
   
HARU FOOD CORP.,
   
a New York corporation
   
HARU GRAMERCY PARK CORP.,
   
a New York corporation
   
HARU HOLDING CORP.,
   
a Delaware corporation
   
HARU PARK AVENUE CORP.,
   
a Delaware corporation
   
HARU PHILADELPHIA CORP.,
   
a Delaware corporation
   
HARU PRUDENTIAL CORP.,
   
a Delaware corporation
   
HARU THIRD AVENUE CORP.,
   
a New York corporation
   
HARU TOO, INC.,
   
a New York corporation
   
HARU WALL STREET CORP.,
   
a Delaware corporation
   
MAXWELL’S INTERNATIONAL INC.,
   
a Delaware corporation
   
NOODLE TIME, INC.,
   
a Florida corporation
   
RA AHWATUKEE RESTAURANT CORP.,
   
a Delaware corporation
   
RA FASHION VALLEY CORP.,
   
a Delaware corporation
   
RA KIERLAND RESTAURANT CORP.,
   
a Delaware corporation
   
RA SCOTTSDALE CORP.,
   
a Delaware corporation
 





[signature pages continue]
 
 

--------------------------------------------------------------------------------

 
BENIHANA INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 
 

 
RA TEMPE CORP.,
   
a Delaware corporation
   
RA SUSHI BALTIMORE CORP.,
   
a Delaware corporation
   
RA SUSHI CHICAGO CORP.,
   
a Delaware corporation
   
RA SUSHI CORONA CORP.,
   
a Delaware corporation
   
RA SUSHI DENVER CORP.,
   
a Delaware corporation
   
RA SUSHI GLENVIEW CORP.,
   
a Delaware corporation
   
RA SUSHI HUNTINGTON BEACH CORP.,
   
a Delaware corporation
   
RA SUSHI HOLDING CORP.,
   
a Delaware corporation
   
RA SUSHI LAS VEGAS CORP.,
   
a Nevada corporation
   
RA SUSHI LOMBARD CORP.,
   
a Delaware corporation
   
RA SUSHI MESA CORP.,
   
a Delaware corporation
   
RA SUSHI PALM BEACH GARDENS CORP.,
   
a Delaware corporation
   
RA SUSHI SAN DIEGO CORP.,
   
a Delaware corporation
   
RA SUSHI SOUTH MIAMI CORP.,
   
a Delaware corporation
   
RA SUSHI TORRANCE CORP.,
   
a Delaware corporation
   
RA SUSHI TUCSON CORP.,
   
a Delaware corporation
   
RA SUSHI TUSTIN CORP.,
   
a Delaware corporation
   
RA SUSHI WESTWOOD CORP.,
   
a Delaware corporation
   
RUDY’S RESTAURANT GROUP, INC.,
   
a Nevada corporation
   
TEPPAN RESTAURANTS LTD.,
   
an Oregon corporation
   
THE SAMURAI, INC.,
   
a New York corporation
 





[signature pages continue]
 
 

--------------------------------------------------------------------------------

 
BENIHANA INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 
 

 
BENIHANA LAS COLINAS CORP.,
   
a Texas corporation
   
BENIHANA OF TEXAS, INC.,
   
a Texas corporation
   
BENIHANA WOODLANDS CORP.,
   
a Texas corporation
   
RA HOUSTON CORP.,
   
a Texas corporation
   
RA SUSHI CITY CENTER CORP.,
   
a Texas corporation
   
RA SUSHI PLANO CORP.,
   
a Texas corporation
   
BENIHANA MEADOWLANDS CORP.,
   
a Delaware corporation
   
RA SUSHI PEMBROKE PINES CORP.,
   
a Delaware corporation
   
BENIHANA COLUMBUS CORP.,
   
a Delaware corporation
   
BENIHANA CORAL SPRINGS CORP.,
   
a Delaware corporation
   
RA SUSHI CHINO HILLS CORP.,
   
a Delaware corporation
   
RA SUSHI LEAWOOD CORP.,
   
a Delaware corporation
   
RA SUSHI LEAWOOD CORP.,
   
a Kansas corporation
   
RA SUSHI ORLANDO CORP.,
   
a Delaware corporation
   
BENIHANA PLANO CORP.,
   
a Texas corporation
   
RA SUSHI PITTSBURGH CORP.,
   
a Delaware corporation
   
RA SUSHI ATLANTA MIDTOWN CORP.,
   
a Delaware corporation
   
BENIHANA WINTER PARK CORP.,
   
a Delaware corporation
   
RA SUSHI FORT WORTH CORP.,
   
a Texas corporation
           
By:
/s/ Juan C. Garcia    
Name:
Juan C. Garcia    
Title:
President  



 
 

--------------------------------------------------------------------------------

 
BENIHANA INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 
 
ADMINISTRATIVE AGENT
     
AND LENDER:
WACHOVIA BANK, NATIONAL ASSOCIATION,     as a Lender and as Agent              
     
By:
/s/ John C. Costa    
Name:
John C. Costa    
Title:
Senior Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 6.28


Owned Properties
 
Benihana Owned Locations


Name
Address
Alpharetta
2365 Mansell Road, Alpharetta, GA  30022
Anchorage
1100 West 8th Avenue, Anchorage, AK  99501
Dallas
7775 Banner Drive, Dallas, TX  75251
Farmington Hills
21150 Haggerty Road, Northville, MI  48167
Fort Lauderdale
276 E. Commercial Blvd., Fort Lauderdale, FL  33308
Lombard
747 E. Butterfield Road, Lombard, IL  60148
Maple Grove
11840 Fountains Way N., Maple Grove, MN  55369
Miami Beach
1665 NE 79th Street Causeway, North Bay Village, FL  33141
Minneapolis
850 Louisiana Avenue, South Golden Valley, MN  55426
Schaumburg
1200 E. Higgins Road, Schaumburg, IL  60173
Stuart
3602 SE Ocean Blvd., Stuart, FL  34996
Wheeling
150 N. Milwaukee Avenue, Wheeling, IL  60090
The Woodlands
1720 Lake Woodlands Drive, The Woodlands, TX  77380

 